EXHIBIT 10.1

CERIDIAN CORPORATION

DEFERRED COMPENSATION PLAN (2002 Revision)

First Declaration of Amendment

Pursuant to the retained power of amendment contained in Section 6.2 of the
Ceridian Corporation Deferred Compensation Plan (2002 Revision), the undersigned
hereby amends the Plan in the manner described below.


1.             THIS FIRST DECLARATION OF AMENDMENT WILL APPLY ONLY TO DEFERRALS
THAT ARE SUBJECT TO THE PROVISIONS OF SECTION 409A OF THE CODE, NAMELY DEFERRED
COMPENSATION AMOUNTS THAT WERE DEFERRED, CREDITED OR VESTED ON OR AFTER JANUARY
1, 2005, AND EARNINGS CREDITS THEREON.  AMOUNTS THAT WERE DEFERRED, CREDITED AND
VESTED UNDER THE PLAN AS OF DECEMBER 31, 2004, AND EARNINGS CREDITS THEREON (THE
“GRANDFATHERED AMOUNT”) WILL CONTINUE TO BE SUBJECT TO THE TERMS OF THE PLAN
WITHOUT REGARD TO THE FIRST DECLARATION OF AMENDMENT AND THE GRANDFATHERED
AMOUNT IS NOT INTENDED TO BE SUBJECT TO SECTION 409A OF THE CODE.  THIS FIRST
DECLARATION OF AMENDMENT IS EFFECTIVE JANUARY 1, 2005, EXCEPT TO THE EXTENT
SPECIFICALLY PROVIDED OTHERWISE.  FOR PURPOSES OF ADMINISTERING THE PLAN,
INCLUDING CREDITING AMOUNTS TO PARTICIPANT ACCOUNTS AND MAKING PAYMENTS UNDER
THE PLAN, THE GRANDFATHERED AMOUNT WILL BE TREATED AS MAINTAINED UNDER A PLAN
THAT IS SEPARATE FROM THE NON-GRANDFATHERED AMOUNT THAT IS SUBJECT TO THIS FIRST
DECLARATION OF AMENDMENT.


2.             SECTION 2.2(A)(V) IS AMENDED AND RESTATED EFFECTIVE AS OF JANUARY
1, 2005 TO READ AS FOLLOWS:

“(v)         401(k) Hardship Withdrawal.  A Qualified Employee who receives a
hardship withdrawal from a 401(k) plan maintained by a Participating Employer,
or by any other employer required to be aggregated with the Participating
Employer under Code section 414(b), (c), (m) or (o), will have his or her
election to defer Base Compensation or Annual Bonus under the Plan cancelled,
with any new election subject to the deferral election requirements of Section
3.2.”


3.             EFFECTIVE AS OF JANUARY 1, 2005, SECTION 2.2(A)(IV) IS DELETED
AND SUCH SECTION 2.2(A)(V) IS REDESIGNATED AS SECTION 2.2(A)(IV).


4.             SECTION 2.2(B) IS AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1,
2005 TO READ AS FOLLOWS:

“(b)         Affect on Deferral Elections.  An Active Participant’s deferral
election for a Plan Year is irrevocable after the latest day on which the
election may be made except in the event of a distribution under Section
2.2(a)(iii) or a 401(k) hardship withdrawal under Section 2.2(a)(v).”


5.             SECTION 2.3 IS AMENDED EFFECTIVE AS OF JANUARY 1, 2005 BY ADDING
THE FOLLOWING LANGUAGE TO THE END OF SUCH SECTION:


--------------------------------------------------------------------------------




“In addition, an Employee Participant who transfers to an Affiliate of a
Participating Employer will, for the duration of the Plan Year during which the
transfer occurs, continue to participate in Participant Deferral Credits
pursuant to Section 3.2 of the Plan in accordance with the deferral election in
effect before the transfer.”


6.             SECTION 2.5 IS AMENDED EFFECTIVE AS OF JANUARY 1, 2005 BY
AMENDING AND RESTATING THE FIRST SENTENCE OF SUCH SECTION TO READ AS FOLLOWS:

“Each Qualified Employee who, for the Plan Year, is eligible to contribute to
the Qualified 401(k) Plan, is eligible to receive a Restoration Matching
Credit.”


7.             SECTION 2.6(B) IS AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1,
2005 TO READ AS FOLLOWS:

“(b)         is an executive officer of the Company or a Subsidiary; and”


8.             SECTION 3.1(E) IS AMENDED EFFECTIVE AS OF JANUARY 1, 2005 BY
ADDING A NEW CLAUSE (V) TO READ AS FOLLOWS:

“(v)         Distribution Elections.  If a Participant has made different
distribution elections for amounts credited under Sections 3.2, 3.3, 3.4 and 3.5
for particular Plan Years, then, the Administrator will maintain separate
subaccounts within each Account, each of which will evidence amounts credited to
the Account pursuant to any such election with respect to which the Participant
has elected an identical form and timing of distribution.”


9.             SECTION 3.2(A)(II) IS AMENDED EFFECTIVE AS OF JANUARY 1, 2005 BY
ADDING THE FOLLOWING LANGUAGE TO THE END OF SUCH SECTION:

“Notwithstanding the preceding sentence, the special 30-day rule is only
applicable to a Qualified Employee who was not previously eligible to
participate in the Plan or any other non-qualified deferred compensation plan
maintained by the Company or an Affiliate that would be treated as a single plan
with the Plan under Code section 409A.”


10.           SECTION 3.2(B)(II) IS AMENDED EFFECTIVE AS OF JANUARY 1, 2005 BY
ADDING THE FOLLOWING LANGUAGE TO THE END OF SUCH SECTION:

“Notwithstanding the preceding sentence, the special 30-day rule is only
applicable to a Qualified Employee who was not previously eligible to
participate in the Plan or any other non-qualified deferred compensation plan
maintained by the Company or an Affiliate that would be treated as a single plan
with the Plan under Code section 409A.”


11.           SECTION 3.2(B)(IV) IS AMENDED AND RESTATED EFFECTIVE AS OF JANUARY
1, 2005 TO READ AS FOLLOWS:

“(iv)        Any election pursuant to this subsection for a Plan Year by an
Employee Participant after the first day of the Plan Year applies only to that

2


--------------------------------------------------------------------------------




percentage of the Annual Bonus that is equal to the ratio of the number of days
in the Plan Year after the effective date of the election over this total number
of days in the Plan Year.”


12.           SECTION 3.2(C) IS DELETED EFFECTIVE AS OF JANUARY 1, 2005 AND
SECTION 3.2(D) IS REDESIGNATED AS SECTION 3.2(C).


13.           SECTION 3.6(J)(V) IS AMENDED EFFECTIVE AS OF JANUARY 1, 2005 BY
REPLACING THE PHRASE “COMPANY AND ITS AFFILIATES” IN THE FIRST SENTENCE OF SUCH
SECTION WITH “COMPANY AND ITS SUBSIDIARIES.”


14.           SECTION 3.7(C) IS AMENDED EFFECTIVE AS OF JANUARY 1, 2005 BY
AMENDING AND RESTATING THE FIRST SENTENCE OF SECTION 3.7(C) TO READ AS FOLLOWS:

“With respect to any amount credited to the Participant’s Supplemental Matching
Account (and related earnings credits) for a given Plan Year, the Participant
will vest 100% in such amount as of the last day of the second Plan Year
following the Plan Year for which the supplemental matching credit is credited
to the Participant’s Account.”


15.           SECTION 4.1(A)(I) IS AMENDED EFFECTIVE AS OF JANUARY 1, 2005 BY
ADDING THE FOLLOWING LANGUAGE TO THE END OF SUCH SECTION:

“Notwithstanding the foregoing, Participants may be provided a one-time
opportunity on or before December 31, 2006 to elect to either delay or cancel
each date made in a prior election provided a Participant may not change a
payment election either (1) with respect to payments that he or she would
otherwise receive in 2006, or (2) to cause payments to be made in 2006.”


16.           SECTION 4.1(A)(III) IS AMENDED AND RESTATED EFFECTIVE AS OF
JANUARY 1, 2005 TO READ AS FOLLOWS:

“(iii)        A Participant will be provided with one opportunity to elect to
delay each date specified in an election made pursuant to clause (i).  An
election pursuant to this clause will not have any effect unless the election
(1) is made on a properly completed form received by the Administrator at least
twelve (12) months prior to the date that the Participant’s first scheduled
payment was to begin, (2) is not effective until at least twelve (12) months
after the date on which the election is made, and (3) delays the payment at
least five (5) years beyond the distribution date originally specified.”


17.           SECTION 4.1(C) IS AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1,
2005 TO READ AS FOLLOWS:

“(c)         Accelerated Distribution.  [Intentionally omitted.]”


18.           SECTION 4.2(A) IS AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1,
2005 TO READ AS FOLLOWS:

3


--------------------------------------------------------------------------------




“(a)         Time.  Except as otherwise provided under Section 4.2(b)(v)
relating to the 5-year redeferral rule, distribution to a Participant will be
made or commenced on or as soon as administratively practicable after the date
of the Participant’s Disability, Retirement or other Severance.”


19.           SECTION 4.2(B)(II) IS AMENDED AND RESTATED EFFECTIVE AS OF JANUARY
1, 2005 TO READ AS FOLLOWS:

“(ii)         Retirement or Disability.  Upon a Participant’s Retirement or
Disability, distribution to the Participant will be made in the form of a lump
sum cash payment, unless the Participant has properly elected in accordance with
Plan Rules to receive his distribution in an alternative form.”


20.           SECTION 4.2(B) IS AMENDED EFFECTIVE AS OF JANUARY 1, 2005 BY
ADDING NEW CLAUSES (IV), (V) AND (VI) TO READ AS FOLLOWS:

“(iv)        Election.  Except as otherwise specifically provided in the Plan,
each Participant will be provided with one opportunity to irrevocably elect in
accordance with Plan Rules the form of distribution (among the forms described
in clause (vi)).  The election must be made prior to the Plan Year during which
the Participant’s services are performed for which the credits under Sections
3.2, 3.3, 3.4 or 3.5 relate (together with earnings credits thereon), or, if the
Participant satisfies the requirements of Sections 3.2(a)(ii) or 3.2(b)(ii),
within 30 days of first becoming eligible to participate in the Plan. 
Notwithstanding the foregoing, Participants may be provided a one-time
opportunity on or before December 31, 2006 to elect an alternative form of
distribution (lump sum or installments described in clause (vi)) of amounts
credited to the Participant’s Account prior to January 1, 2007 provided a
Participant may not change a payment election with respect to payments that he
or she would otherwise receive in 2006.

(v)           5-Year Redeferral Election.  If the time for making an election
under clause (iv) has expired, Participant may elect to change the form of his
or her distribution to a form described in clause (vi) or to a single lump sum,
provided the election (1) is made on a properly completed form received by the
Administrator at least twelve (12) months prior to the date that the
Participant’s first scheduled payment was to begin; (2) is not effective until
at least twelve (12) months after the date on which the election is made, and
(3) delays the commencement of the payment at least five (5) years beyond the
date the payment was otherwise scheduled to begin.

(vi)          Installments.  A Participant may elect to receive his or her
distribution in the form of five (5), ten (10) or fifteen (15) annual
installment cash payments.  For purposes of Code section 409A, an installment
distribution will be treated as a single payment.”


21.           SECTION 4.2(D)(I)(1) IS AMENDED AND RESTATED EFFECTIVE AS OF
JANUARY 1, 2005 TO READ AS FOLLOWS:

“(1)         [Intentionally omitted.]”

4


--------------------------------------------------------------------------------





22.           SECTION 4.2(D)(III) IS DELETED EFFECTIVE AS OF JANUARY 1, 2005.


23.           SECTION 4.4 IS AMENDED EFFECTIVE AS OF JANUARY 1, 2005 (A) BY
CHANGING THE TERM “AFFILIATE” TO “PARTICIPATING EMPLOYER OR ITS AFFILIATE” EACH
PLACE IT APPEARS IN SUCH SECTION, AND (B) BY CHANGING THE PHRASE “DISTRIBUTION
MAY BE DEFERRED” TO THE PHRASE “DISTRIBUTION WILL BE DEFERRED” WHERE IT APPEARS
AT THE END OF THE FIRST SENTENCE OF SECTION 4.4.


24.           SECTION 4.6 IS AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1,
2005 TO READ AS FOLLOWS:

“4.6         Suspension.  [Intentionally omitted.]”


25.           ARTICLE 4 IS AMENDED EFFECTIVE AS OF JANUARY 1, 2005 BY ADDING A
NEW SECTION 4.7 TO READ AS FOLLOWS:

“4.7         Six-Month Suspension for Specified Key Employee.  If at the time of
the Participant’s termination of employment (other than on account of death) the
Participant is a “specified employee” for purposes of complying with the
requirements of Section 409A(a)(2)(B)(i) of the Code, any payment due the
Participant will be suspended and not paid until the first day immediately
following the date that is six (6) months after the date of the Participant’s
termination of employment (or if earlier, upon the Participant’s death).”


26.           SECTION 6.1 IS AMENDED EFFECTIVE AS OF JANUARY 1, 2005 BY CHANGING
THE TERM “AFFILIATE” TO “SUBSIDIARY” WHERE IT APPEARS IN SUCH SECTION.


27.           SECTION 6.3(B) IS AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1,
2005 TO READ AS FOLLOWS:

“(b)         if (and only to the extent) the Participant’s interest in the Plan
has become subject to tax under Code section 409A, cause such Participant’s
interest in the Plan to be distributed to the Participant in the form of an
immediate lump sum cash payment in an amount determined in accordance with
Section 4.2(c); and /or”


28.           SECTION 6.4 IS AMENDED EFFECTIVE AS OF JANUARY 1, 2005 BY ADDING
THE FOLLOWING LANGUAGE TO THE END OF SUCH SECTION:

“Notwithstanding the preceding sentence, acceleration of distributions following
a termination of the Plan will be made if and only to the extent and at the
terms permitted under Code section 409A.”


29.           SECTION 7.5 IS AMENDED EFFECTIVE AS OF JANUARY 1, 2005 BY AMENDING
AND RESTATING (OR ADDING) THE FOLLOWING DEFINITIONS TO READ AS FOLLOWS:

“Affiliate. “Affiliate” means any person with whom a Participating Employer
would be treated as a single employer under Code section 414(b) or 414(c).

Matching Percentage.  “Matching Percentage” means with respect to a Qualified
Employee, the percentage that would be used in calculating the Participating

5


--------------------------------------------------------------------------------




Employer’s (or an Affiliate’s) matching contribution under the Qualified 401(k)
Plan (but not including any performance or discretionary matching contributions)
on behalf of such Qualified Employee (for the Qualified 401(k) Plan plan year
ending with or within the Plan Year for this Plan) determined by assuming that
the Qualified Employee had contributed the maximum amount permitted under the
Qualified 401(k) Plan.

Participating Employer. “Participating Employer” means the Company and any
Subsidiary that has adopted the Plan, or all of them collectively, as the
context requires.  A Subsidiary will cease to be a Participating Employer upon
its ceasing to be a Subsidiary and the Company and each Subsidiary will cease to
be a Participating Employer upon termination of the Plan as to its Qualified
Employees (and, in the case of the Company, its Qualified Directors) and the
satisfaction in full of its obligations under the Plan.

Severance.  “Severance” means:

(A)           THE DATE ON WHICH (1) AN EMPLOYEE PARTICIPANT’S EMPLOYMENT
RELATIONSHIP IS SEVERED WITH EACH OF THE PARTICIPATING EMPLOYERS AND THEIR
AFFILIATES, OR (2) AN EMPLOYEE PARTICIPANT EXPERIENCES A CHANGE IN EMPLOYMENT
STATUS WITH EACH OF THE PARTICIPATING EMPLOYERS AND THEIR AFFILIATES AND SUCH
CHANGE CONSTITUTES A “SEPARATION FROM SERVICE” WITHIN THE MEANING OF CODE
SECTION 409A; OR

(b)           the date on which a Director Participant ceases to be a member of
the Company’s board of directors and has terminated all contractual
relationships as an independent contractor of the Company and all of its
Affiliates such that he or she has experienced a “separation from service”
within the meaning of Code section 409A.

Subsidiary.  “Subsidiary” means any corporation, at least a majority of whose
outstanding securities ordinarily having the right to vote at elections of
directors is owned (directly or indirectly) by the Company.

Unforeseeable Emergency.  “Unforeseeable Emergency” means a severe financial
hardship of the Participant resulting from (i) an illness or accident of the
Participant, the Participant’s spouse, or the Participant’s dependent (as
defined under Code section 152(a)), (ii) loss of the Participant’s property due
to casualty, or (iii) other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, but only if and to the extent the Administrator determines that
such Unforeseeable Emergency constitutes an “unforeseeable emergency” under Code
section 409A.”


30.           THE DEFINITION OF “BOARD” IN SECTION 7.5 IS AMENDED EFFECTIVE AS
OF JANUARY 1, 2005 BY CHANGING THE TERM “AFFILIATE” TO “COMPANY OR SUBSIDIARY”
WHERE IT APPEARS IN SUCH DEFINITION.


31.           THE DEFINITION OF “DISABILITY” UNDER SECTION 7.5 IS AMENDED
EFFECTIVE AS OF JANUARY 1, 2005 BY (A) CHANGING THE TERM “AFFILIATE” TO
“PARTICIPATING EMPLOYER OR ITS AFFILIATE” WHERE IT APPEARS IN THE DEFINITION AND
(B) BY ADDING THE FOLLOWING SENTENCE AFTER THE FIRST SENTENCE

6


--------------------------------------------------------------------------------





OF SUCH DEFINITION:

“Notwithstanding the preceding sentence, a Participant will be treated as
experiencing a Disability only if such Disability constitutes a “disability”
within the meaning of Code section 409A.”


32.           THE DEFINITION OF “HOUR OF SERVICE” UNDER SECTION 7.5 IS AMENDED
EFFECTIVE AS OF JANUARY 1, 2005 BY CHANGING THE PHRASE “AN AFFILIATE” TO “THE
COMPANY OR ITS SUBSIDIARY” EACH PLACE IT APPEARS IN SUCH DEFINITION.


33.           THE DEFINITION OF “QUALIFIED 401(K) PLAN” UNDER SECTION 7.5 IS
AMENDED EFFECTIVE AS OF JANUARY 1, 2005 BY CHANGING THE PHRASE “COMPANY” TO
“PARTICIPATING EMPLOYER” WHERE IT APPEARS IN SUCH DEFINITION.


34.           THE DEFINITION OF “VESTING SERVICE” UNDER SECTION 7.5 IS AMENDED
EFFECTIVE AS OF JANUARY 1, 2005 BY CHANGING THE TERM “AFFILIATE” TO “SUBSIDIARY”
EACH PLACE IT APPEARS IN SUCH DEFINITION.


35.           SECTION 8.5 IS AMENDED EFFECTIVE AS OF JANUARY 1, 2005 BY CHANGING
THE PHRASE “ANY AFFILIATES” TO “THE COMPANY OR ANY OF ITS  SUBSIDIARIES” WHERE
IT APPEARS IN SUCH DEFINITION.

The undersigned has caused this instrument to be executed by its duly authorized
officers this 25th day of October, 2006.

 

CERIDIAN CORPORATION

 

 

 

 

Attest:

/s/ William E. McDonald

 

By

/s/ Gary M. Nelson

 

 

Deputy Secretary

 

Name: Gary M. Nelson

 

 

Title:     Executive Vice President, Chief

 

Administrative Officer, General Counsel and

 

Corporate Secretary

 

7


--------------------------------------------------------------------------------